Citation Nr: 0522963	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-21 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.

3. Entitlement to DIC under the provisions of 38 U.S.C.A. §§ 
1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1943 until March 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fargo, North Dakota.

This matter was previously before the Board in December 2003.  
At that time a remand was ordered to accomplish additional 
development.  One remand instruction requested that the RO 
clarify whether the appellant failed to report for a hearing 
scheduled in September 2002.  In reviewing the claims file, a 
May 2005 statement from the veteran's accredited 
representative indicates the hearing was cancelled.  Instead, 
the appellant met with a Decision Review Officer (DRO) for an 
informal conference.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2001; the death 
certificate lists the immediate cause of death as 
cerebrovascular accident, diabetes mellitus and 
arteriosclerotic heart disease, with no other contributing 
causes noted.

2.  At the time of his death, the veteran was service 
connected for bilateral hearing loss (100 percent disabling 
from April 1999); tinnitus (10 percent disabling from April 
1999); chronic otitis media and externa (10 percent disabling 
from April 1980); and, a right fifth metacarpal fracture with 
post traumatic arthritis (noncompensable from April 1946).

3.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death.

4.  The veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active duty.

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.

6.  The competent evidence fails to establish that the 
veteran's death was caused by VA hospital care, medical or 
surgical treatment. 

7.  The competent evidence fails to establish any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.310, 3.312 (2004).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2004).

3.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151, claimed as a result of treatment at a VA 
Medical Center have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in June 2002, May 2004 and July 2004 
apprised the appellant of the information and evidence 
necessary to substantiate her claims.  Such correspondence 
also apprised her as to which information and evidence, if 
any, that she is to provide, and which information and 
evidence, if any, VA will attempt to obtain on her behalf.  
She was also advised to send any evidence in her possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, complete VCAA notice was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim.  Thus, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of her case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the appellant has submitted 
statements in support of her claim.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and malignant tumors become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2004).

Service connection- cause of the veteran's death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2004).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2004).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

Entitlement to DIC benefits under 38 U.S.C.A. § 1318

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service- 
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least five 
years immediately preceding death; or rated by the VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b).  Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability. 38 C.F.R. § 3.22(c).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been clarified in two recent decisions from the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court initially found that a surviving spouse 
could attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant was required to set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

§ 1151 claims

38 U.S.C.A. § 1151 was  most recently amended effective 
October 1, 1997.  See Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (1996).  The purpose of the last amendment is, in 
effect, to set aside the decision of the United States 
Supreme Court in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 
552, 130 L. Ed. 2d 462 (1994), in which the Supreme Court 
held that VA's interpretation of 38 U.S.C.A. 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined 


in section 1701(3)(A) of this title, and the proximate cause 
of the disability or death was- (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable."

In this case, the appellant's claim was filed in January 
2002.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

Factual background

The veteran's service medical records do not show any 
complaints or treatment for arteriosclerotic heart disease, 
any other cardiac disability, or diabetes mellitus.  

Following service, the veteran was next examined by VA in 
September 1954.  At that time, he raised no cardiovascular 
complaints.  No diagnoses of cardiovascular disease were 
noted.  

A March 1971 VA examination again failed to reveal any 
cardiovascular problems.  That examination report did note 
that sugar was found in the veteran's blood.  However, no 
diagnosis of diabetes was rendered at that time.

In a February 1982 VA hospital summary, the veteran was 
diagnosed with diabetes mellitus.  He began taking insulin at 
that time.

An October 1983 VA hospital summary reveals a history of 
atherosclerotic heart disease and congestive heart failure.  
A subsequent May 1986 hospital report notes that the 
veteran's congestive heart failure arose in 1983.  That 
report also noted complaints of atypical chest pain in 1985.

An October 1991 VA hospitalization report contained a 
diagnosis of possible restrictive cardiomyopathy documented 
by echo.  

Chest x-rays dated in May 1997 shows findings consistent with 
chronic obstructive pulmonary disease.

Records of treatment from VA dated in 2001 show that the 
veteran resided at the Heritage Living Center in Park Rapids 
since November 2001 for care involving his chronic 
obstructive pulmonary disease, chronic renal failure, 
impaired hearing, nephritic syndrome, diabetic neuropathy, 
hepatitis C, organic brain syndrome- non psychotic, and 
pacemaker.  Such records indicate that the veteran was 
scheduled for urology surgery due to frequent urinary tract 
infections.  The veteran had previously undergone a 
transurethral resection of the prostate and required a Foley 
catheter since that time.  However, due to the risk of 
surgery, the appellant would not agree to surgery, and wished 
that the veteran continued with his indwelling catheter.  For 
this reason, the surgery was cancelled. 

The veteran died on December [redacted], 2001.  The Certificate of 
Death lists cerebrovascular accident, diabetes mellitus and 
arteriosclerotic heart disease as the cause of death.  No 
other contributing causes were noted.

In correspondence dated in April 2002, the appellant 
expressed her belief that the veteran's death was due to 
medication prescribed by VA.  

A July 2002 letter written by V. E. E., M.D., notes that, 
prior to death, the veteran suffered from an infection of 
Methicillin-resistant staphylococcus aureus (MRSA).  The 
etiology of the veteran's death was unknown, but he suffered 
from atherosclerotic heart disease, cerebral vascular 
atherosclerosis and diabetes mellitus.  Dr. V. E. E. 
commented that the veteran's MRSA was a complicating factor 
in the veteran's death.  

In a November 2002 VA opinion written by the Chief of 
Infectious Diseases, it was noted that the veteran had a 
history of type II diabetes mellitus, progressive dementia 
with organic brain syndrome, cerebral vascular accident, 
congestive heart failure, chronic renal failure, 
hemochromatosis, and chronic obstructive pulmonary disease.  
It was noted that the veteran's health deteriorated rapidly 
in the months leading up to his death.  

The VA examiner in November 2002 acknowledged the July 2002 
letter written by Dr. V. E. E., which indicated that the 
veteran suffered from an infection of MRSA prior to his 
death.  The VA examiner disagreed with that finding.  He 
stated that, although MRSA grew in the urine of the veteran, 
he had an indwelling catheter placed.  Therefore, growth of 
bacteria in the urine was inevitable.  Therefore, the 
presence of bacteria in the urine did not necessarily mean 
that the veteran had a urinary tract infection.  For this 
reason, the VA examiner found no causal relationship between 
the veteran's death and the placement of an indwelling Foley 
catheter.  The VA examiner further found that there was no 
evidence that an ear infection was a contributing factor in 
the veteran's death.  In reaching that conclusion, he relied 
on the fact that the veteran's last documented ear infection 
was in September 2001.  In closing, the examiner expressed 
his belief that the cause of the veteran's death was most 
likely the deterioration of his of type II diabetes mellitus, 
progressive dementia with organic brain syndrome, cerebral 
vascular accident, congestive heart failure, chronic renal 
failure, hemochromatosis, and chronic obstructive pulmonary 
disease.  

In a July 2004 statement, the appellant described the 
veteran's symptomatology regarding his frequent and chronic 
ear infections.  She also noted that, during the veteran's 
nursing home care in November 2001, the staff told her that 
he had an MRSA infection.  She indicated that the veteran's 
private doctor was never told of that diagnosis until after 
the veteran's death.  

Analysis

At the outset, the Board notes that the veteran's death 
certificate lists cerebrovascular accident, diabetes mellitus 
and arteriosclerotic heart disease as the cause of death, 
with no other contributing causes.  It is noted that direct 
service connection has not been established for any of these 
disabilities, which were all initially demonstrated decades 
after service.  In the absence of demonstration of continuity 
of symptomatology following service, this is too remote from 
service to be reasonably related to active duty.  Further, 
there is no competent clinical opinion of record which 
relates the veteran's terminal cerebrovascular accident, 
diabetes mellitus and arteriosclerotic heart disease to 
service or to any service-connected disability.  

Additionally, as the evidence fails to show that the 
veteran's cerebrovascular accident, diabetes mellitus and/or 
arteriosclerotic heart disease were manifested within the 
applicable presumptive period of one year following service, 
the chronic disease presumption under 38 C.F.R. §§ 3.307 and 
3.309 is also eliminated as a basis for a grant of service 
connection.  

Based on the foregoing, a grant of direct service connection, 
to include on a presumptive basis, is not for application 
here.  

The Board will now consider the central claim at issue here, 
that of entitlement to service connection for the cause of 
the veteran's death.  As stated previously, a grant of 
service connection for the cause of the death of a veteran is 
warranted where the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death. 

Here, at the time of his death the veteran was service-
connected for the following disabilities: bilateral hearing 
loss; tinnitus; chronic otitis media and externa; and, right 
fifth metacarpal fracture with post traumatic arthritis.  It 
has not been demonstrated by competent evidence that such 
service-connected disabilities caused or contributed 
substantially to the veteran's death.  Indeed, a November 
2002 VA 
explicitly reached the opposite conclusion, at least 
concerning the veteran's otitis media.  

In the November 2002 VA opinion, the VA examiner observed 
that the veteran's last documented ear infection occurred in 
September 2001.  Due to the lapse in time between such 
infection and the veteran's death, the VA examiner found that 
the otitis media was not causally related to the veteran's 
demise.  Further, he opined that the death was due to the 
deterioration of the veteran's type II diabetes mellitus, 
progressive dementia with organic brain syndrome, cerebral 
vascular accident, congestive heart failure, chronic renal 
failure, hemochroatosis and chronic obstructive pulmonary 
disease.  Because the November 2002 VA opinion was rendered 
following a review of the claims file, and was accompanied by 
a clear rationale, it is found to be probative.  Moreover, no 
other competent evidence of record refutes that opinion.  

In conclusion, the competent evidence of record fails to 
establish service connection for cerebrovascular accident, 
diabetes mellitus and/or arteriosclerotic heart disease
on a direct or secondary basis.  Moreover, the competent 
evidence fails to establish that the veteran's service-
connected disabilities were either the principal or a 
contributory cause of death.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  



II.  Entitlement to DIC pursuant to the provisions of 38 
U.S.C.A. § 1318

The appellant also seeks VA dependency and indemnity 
compensation benefits (DIC), which may be awarded to a 
surviving spouse upon the service-connected death of a 
veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2004).  

The record here indicates that the veteran was discharged 
from active service in March 1946.  In March 1947, the RO 
awarded service connection for a fracture of the fifth right 
metacarpal.  A noncompensable rating was assigned effective 
March 1946.  That evaluation remained unchanged throughout 
the veteran's lifetime.

Regarding the veteran's hearing loss, service connection was 
initially granted in an October 1954 rating decision.  At 
that time, a noncompensable rating was assigned from August 
1954.  Then in May 1979, the rating was increased to 10 
percent disabling, effective March 1978.  In June 1981, it 
was again increased, to 20 percent disabling from April 1980.  
Subsequent rating sheets reflect a 20 percent rating from 
February 1983.  Then, in February 2000, the veteran's 
evaluation for bilateral hearing loss was increased to 40 
percent disabling, from April 1999.  Finally, per a May 2001 
rating decision, the veteran's disability rating for hearing 
loss was increased to 100 percent, effective April 30, 1999.  
It remained at that level at the time of his death.

Service connection was first granted for the veteran's otitis 
media in August 1982.  At that time, a 10 percent rating was 
assigned effective April 1980.  That evaluation remained 
unchanged throughout the veteran's lifetime.

Finally, service connection was first established for the 
veteran's tinnitus in a May 2001 rating action.  At that 
time, a 10 percent rating was assigned effective April 1999.  
That evaluation remained unchanged throughout the veteran's 
lifetime.

As gleaned from the preceding discussion, the veteran's 
combined rating was 10 percent from April 1980, 50 percent 
from February 1983, and 100 percent from April 1999.  It 
remained at 100 percent at the time of the veteran's death.

Based on the above, it is clear that the veteran was not 
rated as totally disabling for service-connected disability 
for 10 years prior to his death, or continuously since 
discharge from service and for at least 5 years immediately 
preceding death.  As such, the criteria set forth under 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have not been satisfied.  
Moreover, VA has established that "hypothetical entitlement" 
is not a viable basis for establishing benefits under either 
38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.

In conclusion, then, the veteran was not rated as totally 
disabling for the duration requirements set forth under 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  Moreover, a theory of 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318.  For these reasons, the appellant's 
claim of entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 must fail.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. §§ 1151

The Board has reviewed the evidence of record and finds no 
support for a grant of compensation pursuant to 38 U.S.C.A. 
§ 1151.  The reasons and bases for this conclusion will be 
discussed below.  

As previously noted, effective October 1, 1997, 38 U.S.C. § 
1151 provides compensation for death or disabilities that are 
not the result of the veteran's willful misconduct, as long 
as the evidence demonstrates that such death or disability 
was caused by VA hospital care, medical or surgical 
treatment.  It is further required that the evidence show 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination.

Here, the competent evidence fails to establish that the 
veteran's death was caused by VA hospital care, medical or 
surgical treatment.  In so finding, the Board acknowledges a 
July 2002 letter written by private physician V. E. E., M.D.  
That correspondence reported that, prior to death, the 
veteran suffered from an infection of Methicillin-resistant 
staphylococcus aureus (MRSA).  Dr. V. E. E. stated that the 
etiology of the veteran's death was unknown, but that the 
veteran's MRSA was a complicating factor in his death.  

Dr. V. E. E.'s July 2002 letter is challenged by a subsequent 
November 2002 VA opinion.  In that communication, the VA 
examiner disagreed that the presence of MRSA bacteria in the 
veteran's urine indicated that he had a urinary tract 
infection.  Rather, the VA examiner noted that, because the 
veteran had an indwelling catheter placed, growth of bacteria 
in the urine was inevitable.  Therefore, the VA examiner 
found no causal relationship between the veteran's death and 
the placement of an indwelling Foley catheter.  

Noting that the November 2002 opinion of the VA examiner was 
provided following a complete review of the claims file, and 
given that it was accompanied by a clear and well-explained 
rationale, the Board finds it more probative than the July 
2002 opinion provided by Dr. V. E. E. 

Even if Dr. V. E. E.'s statement was favored over the VA 
opinion, a grant of benefits under 38 U.S.C.A. § 1151 would 
still not be possible, because his letter provided no basis 
for a finding of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in providing their care, as is required for claims 
raised on or after October 1, 1997.  Moreover, a review of 
the records themselves show no evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault.  Instead, such records merely show 
a deterioration of the veteran's many nonservice-connected 
maladies, to include diabetes, organic brain syndrome, heart 
disease and chronic obstructive pulmonary disease.  In this 
vein, it is observed that compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).  
 
In the present case, the appellant has also contended, in an 
April 2002 statement, that the veteran's death was due to 
medication provided by the VA.  However, she has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, her lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, no 
competent evidence attributes the veteran's death to 
medication prescribed by VA, as will be discussed below.  

The July 2002 letter written by Dr. V. E. E. reported that 
the etiology of death was unknown.  As such, that statement 
does not support the appellant's contention that the 
veteran's death was caused by VA-prescribed medication.  
Further, the VA opinion in November 2002 atrributes the 
veteran's death to a deterioration of his type II diabetes 
mellitus, progressive dementia with organic brain syndrome, 
cerebral vascular accident, congestive heart failure, chronic 
renal failure, hemochroatosis and chronic obstructive 
pulmonary disease.  Again, this opinion did not cite any 
complications with the veteran's medication.  Furthermore, a 
review of the treatment records themselves also fails to show 
that the veteran's death was in any way related to his 
regimen of medication.  Such records do show some behavioral 
problems exhibited by the veteran in adjusting to the nursing 
home environment.  However, those findings do not support a 
claim of entitlement to benefits under 38 U.S.C.A. § 1151.  

In conclusion, the evidence of record fails to establish that 
the veteran's death was caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in the provision of treatment.  
Rather, the evidence indicates that the natural progress of 
the veteran's many illnesses led to his death.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002) is 
denied.

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


